Motion to continue the cause, to give the defendant, upon whose application the issues were sent to this court, an opportunity to lay down pretensions. The motion was resisted, on the ground of the delay that it would occasion, which would be prejudicial to the plaintiffs, and might have been avoided by the use of due diligence.
Ridgely, for defendant, answered that the issues were ordered only at the last term of the Court of Chancery, and that there had not been time since the entry of the issues in this court to lay down the pretensions, ten days notice being required.
By the Court. — We regret that we should be compelled to proceed to the trial of any cause not fully prepared with all necessary testimony; but the continuance of this issue will occasion so much delay and injury that we must refuse it, unless it be indispensable to the purposes of justice, and could not have been avoided by the party asking the delay. The issue was directed by chancery so far back as March last. The rule to lay down pretensions might have been moved for in chancery; or might have been taken out in this court in time for the present term. He who moved for the issue was bound to prepare himself for its trial with due diligence. He might have brought down the record, and taken his rule to lay down pretensions in due time. He might have been ready, and the other party is prejudiced by the delay.
                                                         Motion refused.